DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on July 7, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 9 share subject matter that defines a special technical feature that makes a contribution over the prior art.  This is not found persuasive because the Shigematsu reference, applied below, renders obvious claim 1 (the shared subject matter).  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shigematsu et al (US 20130280598).  The reference is directed to a device (“semiconductor device”) comprising a solid state battery.  The battery comprises a thin film battery on a substrate (20), wherein the battery comprises a plurality of anode structures on the substrate, each of the anode structures comprising an anode layer (12) directly on the surface of the substrate (Fig. 11).  Current collectors (23) are adjacent some of the anode layers such that the anode is connected to a side surface of the collector.  The battery further comprises a plurality of cathode structures on the substrate, each of the cathode structures comprising a cathode layer (11) directly on the surface of the substrate (Fig. 11).  Current collectors (23) are adjacent some of the cathode layers such that the cathode is connected to a side surface of the collector.  A solid electrolyte layer (13) spaces the at least one anode structure apart from the cathode structure (Fig. 11).   
	The reference does not expressly teach that each of the cathode/anode structures comprise a collector in contact with an active layer as recited in claim 1 (the cathode/anode layers at the ends of the stack do not comprise current collectors).
	However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing because it is known in the art to use current collectors at ends of an electrode stack, to collect the current generated by the entire stack.  Thus, it would have been obvious to use collectors adjacent the rightmost and leftmost active layers in Fig. 11 of Shigematsu.  It is noted that the reference discloses collectors “23” inside the stack, which essentially function as bipolar collectors since an active layer of each polarity is on each side.  To the extent that claim 1 may be interpreted as requiring a 1:1 correspondence of a collector to a respective active layer, it would have been obvious to use two thinner collectors in place of the single inner collector “23” shown by the reference, such that each “electrode structure” has a collector and an active layer when the stack is modified with the additional terminal collectors as noted above.  It has been held that the duplication of parts does not distinguish over a prior art reference unless a new or unexpected result can be shown (MPEP 2144.07).  In this case, the use of two thinner collectors instead of one thicker collector, while maintaining the functionality of the single collector, would have been obvious. Thus, claim 1 is rendered obvious over Shigematsu.  


Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 2 recites that the device further comprises a thin film transistor on the substrate, comprising, on the substrate: a first electrode, a second electrode, and an active layer between the electrodes; a dielectric layer on a side of the active layer facing away from the substrate, and a gate on a side of the dielectric layer facing away from the active layer.  Shigematsu et al., the closest prior art, does not teach or fairly suggest such a transistor in combination with the battery (it is noted that the battery is self-contained within a housing 30, which encloses the entire substrate).  Further, CN 109037303 (Zhou et al, US 20200335558) teaches a transistor and a battery on the same substrate.  However, it is noted that the transistor (20) does not have the claimed structure (the first and second electrodes 23, 24 are not “on the substrate” as claimed), and the battery (30) also does not have the claimed structure.  The purpose of the invention of Zhou et al. is to allow manufacture of the layers of the transistor and battery at the same time as part of the same process ([0052]); modification of one or both devices to change the orientation/ arrangement of layer(s) would negate this purpose and would therefore not be obvious.  Thus, claim 1 is allowable. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 29, 2022